Exhibit 10.17

 

September 4, 2015

 

Dear Randall,

 

I am pleased to offer you the position of Chief Accounting Officer, Corporate
Controller and Senior Vice President based at our corporate office Lake Forest,
IL. Your base salary would be two hundred seventy-five thousand dollars and zero
cents ($275,000.00) annually and you would continue to report directly to me.
 The effective date of your promotion would be August 3, 2015.

 

You would be able to participate in Akorn’s Performance Incentive Plan.  As
Senior Vice President, your annual bonus potential would be forty percent (40%)
of base salary subject to plan details and annual Board of Directors approval of
payout.

 

You would also be eligible to participate in the Long Term Incentive
Compensation (LTIC) Plan reserved for key executives and senior level management
which would afford you additional stock option grants and restricted awards on
an annual basis.  The total award value is equal to 100% of your annual salary
of which, 75% is paid out as stock options and the remainder 25% in the form of
restricted shares. Any long-term incentive awards for which you would be
eligible would be determined by the Compensation Committee of the Board of
Directors.

 

Your benefits would remain unchanged.  Your employment at Akorn would continue
to be “at-will”, which means that either you or the Company may terminate
employment at any time.  Nothing in this letter should be interpreted as a
contract of employment.  In addition, the Employee Confidential Information
Agreement and Code of Ethics, which you previously signed, remain fully in
effect.

 

Randall, the entire executive team wishes you the best of luck in your new
assignment.  Should you have any questions about this offer, or any matter
related to your employment at Akorn, please do not hesitate to contact me.

 

May I request that you indicate your acceptance of this opportunity and your
understanding of the provisions outlined above by signing below and return to my
attention.

 

Respectfully,

 

 

 

/s/ Raj Rai

 

 

 

Raj Rai

 

Chief Executive Officer

 

 

 

cc: Renee Wolf/Vice President, Human Resources

 

 

--------------------------------------------------------------------------------


 

I accept this offer of employment and understand the terms and conditions
outlined above.

 

/s/ Randall Pollard

 

 

Randall Pollard

 

Date

 

--------------------------------------------------------------------------------